Title: To Benjamin Franklin from Abraham Whipple, 31 May 1778
From: Whipple, Abraham
To: Franklin, Benjamin


Honoured Sir
On Board Frigate Providence Painbeuf HarbourMay 31. 1778
I have the pleasure to Acquaint you of my Arrival in this Port last evening about Seven Past. Inclosed I transmit a Copy of my Orders from Honorable Contin. Congress also my Orders from Navy Board Eastern Department.

I saild from the River of Providence in the State of Rho. Isld. the first instant; Passing the British Ships who Blockaded the passage we recieved a very severe Cannonade, which did Considerable damage to the Sails, Rigging &c. The Head of my Top Mast was shot away, and two Shot in the Hull; but did not go through. I flatter myself that the Lark Frigate, must have been very much damaged, as our Guns were previously pointed to strike the Water and being within not more than Fifty Yards of her, it was almost impossible not to have hurt her Considerable. The Second Broadside from our Frigate, she immediately sheerd away and gave up all thoughts of Chacing: The Lower Ship only dischargd one Broadside, some vollies of small arms and a number of Scattering Guns but the Compliment was so warmly repaid as baffled their Design of putting out to Sea after us.
The fourth day after I Left Port, was Chaced by a two Decker from Light in the morning till three PM. but in so long a Run gaining no Advantage, she then gave over.
The 8th instant spoke with a Ship from Nantz bound for America Captains Name Horace, Ships Duchesse de Gramont, mounting Twenty Four Pounders, and laden with Cloaths Ammunition &c. on Account of the United States.
In Latt. 45.00 N. Long. 10.00 took a Brigantine Laden with One hundred and forty three Pipes of Wine, bound from Porto Port to West Chester, Captains name William Tyler.
The third day she was retaken by the Ship Nancy Letter [of] Marque from Jersey mounting twenty two Guns, Commander Phil. Winter. In three quarters of an hour, retook her Again. In the Brigantine took two Midshipmen and one Seaman: Giving Chace to the Ship Nancy Carried away our Foretop mast which together with nights Coming on, hindered our Coming up with her: Our Prize not yet Arrived, Left to Chace a Privateer Brig and having the misfortune to Carry away our Main Top Mast, the Fore Top Mast being sprung before, deprivd us the pleasure of taking her. Although was within Long Shot of her about ten Hours. My Masts and Spars are by no means Sufficient for the Ship and if I had proper Masts, so as to Carry and Croud Sail, she is the fastest Sailing Ship I ever was aboard of. At present have Twelve Prisoners with me and should be glad of Orders relative to them. When I Left Port our Armys were all still, and had not taken the field: We recieved the Agreable News about ten Days before I saild, that France and Spain had Declared America Independent States: in Consequence of which there were Universal rejoicings. Inclosed I transmit a Draft of the Bills for reconcilitory Measures between the Crown of Great Britain and America, Published by Gen. Pigot Commander at Rho. Island; it was recieved with all the marks of indignity which so mean an Artifice justly deserved and was burnt by the Common Hangman with every possible Contempt. Having lain in a Blockaded Port upwards of Sixteen Months, it was almost impossible to Man our Ship However have at present One hundred and Sixty including Men and Boys. Our Frigate mounts Thirty Guns: Six Eighteens, Eighteen Twelves and Six Sixes, and is able to Carry them if they were all Eighteen Pounders.
The Ship being foul and wanting new Masts, shall attend to refitting her as soon as Possible and only wait your Honours Orders. The Difficulty of the Passage through which we were Obliged to go hindered any Public Dispatches of Consequence being sent in the Frigate, as it was the general Expectation that we must be taken, and that inevitably.
The Bearer Mr. William Jones Capt. Marines will deliver these Dispatches, and a bundle of Gazettes Directed to your Honour from the Navy Board. I have the Honour to be with the deepest Sentiments of Respect and Esteem, Sir Your most Obedient Humble Servant
Abraham Whipple
Honble Benj Franklin Esqr
 
Notation by John Adams: Capt. Whipple 31st. May 1778. ansd June 6. 1778
